Opinions of the United
2005 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


10-12-2005

Beam v. Downey
Precedential or Non-Precedential: Non-Precedential

Docket No. 04-3424




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2005

Recommended Citation
"Beam v. Downey" (2005). 2005 Decisions. Paper 429.
http://digitalcommons.law.villanova.edu/thirdcircuit_2005/429


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2005 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                                NOT PRECEDENTIAL

                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT
                              _________________

                                    No. 04-3424
                                 _________________

                                  BEVERLY BEAM,
                                           Appellant
                                        v.

                     SCOTT DOWNEY; ROGER MORRISON;
                    DAVID L. GRAYBILL; MICHAEL SWEGER,
                                          Respondents
                               ________________

     ON APPEAL FROM THE UNITED STATES DISTRICT COURT FOR THE
                 MIDDLE DISTRICT OF PENNSYLVANIA

                               (D.C. No. 01:CV-01-00083)
                  District Judge: The Honorable James F. McClure, Jr.
                                   ________________

                      Submitted Under Third Circuit LAR 34.1(a)
                                 September 30, 2005

                   Before: ALITO and AMBRO, Circuit Judges, and
                                RESTANI*, Judge

                           (Opinion Filed : October 12, 2005)
                                  ________________

                                       OPINION

                                  ________________
________________________
       *Honorable Jane A. Restani, Chief Judge of the United States Court of
International Trade, sitting by designation.
RESTANI, Judge.

       Beverly Beam (“Beam”) appeals the District Court’s award of attorney’s fees to

the appellees pursuant to 42 U.S.C. § 1988. We affirm the award of attorney’s fees to

appellees and grant appellee’s motion for damages under F ED. R. A PP. P. 38.

                                      I. Background

       Beam has brought two lawsuits before the District Court and two prior appeals

before this Court. Both lawsuits included a claim under 42 U.S.C. § 1983 among other

federal and state claims. In the first lawsuit, which gives rise to this appeal, Judge James

F. McClure, Jr., of the United States District Court for the Middle District of

Pennsylvania, dismissed the complaint for failure to state a claim upon which relief could

be granted. Beam appealed this decision and, while the appeal was pending, she filed a

nearly identical second suit in District Court.1 We affirmed the dismissal of the first suit,

Beam v. Downey, 54 F. App’x 113 (3d Cir. 2002), and the District Court subsequently

imposed attorney’s fees upon Beam pursuant to 42 U.S.C. § 1988.

       Beam now appeals the award of attorney’s fees. She contends that this was

improper because: 1) the complaint was not frivolous or groundless; 2) the appellees were

not the prevailing parties; and 3) Judge McClure caused the imposition of attorney’s fees



       1
       The District Court also dismissed the second suit and sanctioned Beam under Rule
11. On appeal, we affirmed the District Court’s dismissal and sanctions. Beam v. Bauer,
88 F. App’x 523, 525 (3d Cir. 2004). Additionally, we granted damages to appellees,
pursuant to F ED. R. A PP. P. 38, to compensate for their defense of a valid judgment.
Beam v. Bauer, 383 F.3d 106 (3d Cir. 2004).

                                              2
against her by encouraging discovery while a motion to dismiss was pending. Appellees

have sought relief under F ED. R. A PP. P. 38.

                                        II. Discussion

                  A. Award of Attorney’s Fees Under 42 U.S.C. § 1988

        In a § 1983 claim, the district court has the discretion to grant “the prevailing party

. . . a reasonable attorney’s fee as part of the costs.” 42 U.S.C. § 1988. If the prevailing

party is the defendant, attorney’s fees may be awarded if the plaintiff’s complaint was

frivolous, unreasonable, or groundless, or if the plaintiff continued to litigate after it was

found so. Brown v. Borough of Chambersburg, 903 F.2d 274, 277 (3d Cir. 1990); see

also Christiansburg Garment Co. v. E.E.O.C., 434 U.S. 412, 422 (1978). The Supreme

Court further elaborated that “groundless” stands for “meritless.” See Christiansburg,

434 U.S. at 422. We review the trial court’s decision granting attorney’s fees for abuse of

discretion. See Mastrippolito & Sons, Inc. v. Joseph, 692 F.2d 1384, 1387 (3d Cir. 1982).

We find that the District Court here did not abuse its discretion by awarding attorney’s

fees.

        Beam asserts that the District Court erred because her suit was not frivolous or

groundless. The Court correctly found each of Beam’s claims meritless, without any

grounds for support.2 Furthermore, the Court has the discretion to award attorney’s fees



        2
        In her § 1983 claim, Beam failed to allege state action. Beam also did not state a
property right to support a due process violation nor did she make a prima facie equal
protection claim. She offered no support for an antitrust violation, no underlying tort for

                                                 3
upon finding that the plaintiff’s action was meritless. Christiansburg, 434 U.S. at 422.

We agree with its findings and we discern no abuse of discretion in its award of attorney’s

fees.

        Beam also contends that the appellees were not the prevailing parties. The

prevailing party in a § 1988 claim is one that “succeed[ed] on any significant issue in

litigation which achieves some of the benefits the parties sought in bringing suit.”

Hensley v. Eckerhart, 461 U.S. 424, 433 (1983) (citing Nadeau v. Helgemoe, 581 F.2d

275, 278-79 (1st Cir. 1978)); see also Pub. Interest Research Group of New Jersey v.

Windall, 515 F.3d 1179, 1185 (3d Cir. 1995). Here, the appellees were the prevailing

parties because they succeeded in having each claim dismissed. Beam’s contention that

the appellees were not the prevailing party is without merit.

        Finally, Beam’s counsel alleges that Judge McClure intentionally “set him up” for

attorney’s fees and calls for an investigation of the federal courts.3 Counsel also accused

Judge McClure of attempting to harm him in his professional capacity and limit his

representation of clients. Counsel’s tirade against Judge McClure and the federal court is

unfounded and unprofessional, and provides no grounds for an appeal of attorney’s fees.

        We can discern no abuse of discretion by the District Court in the award of




a civil conspiracy claim, and no evidence of a contract for a breach of contract claim.
        3
         In the motion in opposition to appellee’s motion for relief under F ED. R. A PP. P.
38, Beam’s counsel, Don Bailey, claimed full responsibility and apologized for the
allegations against Judge McClure.

                                              4
attorney’s fees to the appellees.

           B. Sanctions Under Federal Rule of Appellate Procedure Rule 38

       This Court has previously cautioned appellant that an appeal is not “an opportunity

for another ‘bite of the apple,’ nor a forum for the losing party to ‘cry foul’ without legal

or factual foundation.” Beam v. Bauer, 383 F.3d 106, 108 (3d Cir. 2004). In such cases,

F ED. R. A PP. P. 38 compensates parties for their financial loss incurred in defending

against frivolous appeals.4 Beam, 383 F.3d at 108–109. Rule 38 gives a court of appeals

the discretion, “after a separately filed motion or notice from the court and reasonable

opportunity to respond, [to] award just damages and single or double costs to the

appellee.” F ED. R. A PP. P. 38. Additionally, Appellant’s counsel may be personally liable

for the award if “following a thorough analysis of the record and careful research of the

law, a reasonable attorney would conclude that the appeal is frivolous.” Hilmon, 899

F.2d at 254.

       This appeal is wholly without merit. There is no basis for appellant’s challenge to

the District Court’s attorney’s fee award. Accordingly, we award appellees single fees

and costs in the amount expended on this appeal.5


       4
       A frivolous appeal is one that lacks merit. See Quiroga v. Hasbro, 943 F.2d 346,
347(3d Cir. 1991); see also Hilmon Co. v. Hyatt Int’l, 899 F.2d 250, 253 (3d Cir. 1990).
       5
        We see no reason to award double fees and costs in this case given that the
purpose of F ED. R. A PP. P. 38 is to make a defending party whole rather than to punish a
frivolous appeal. Beam, 383 F.3d at 108–109.



                                              5
       Furthermore, we hold appellant’s counsel personally liable for the award under the

test set forth in Hilmon. We note that if a reasonable attorney had carefully researched

the law and analyzed the record, it would have been obvious that this appeal was

frivolous. His client should not be liable for his conduct.

       Therefore, we affirm the District Court’s award of attorney’s fees and grant

appellee’s F ED. R. A PP. P. 38 motion.




____________________________
*Honorable Jane A. Restani, Chief Judge of the United States Court of International
Trade, sitting by designation.